STATE OF LOUISIANA
                    COURT OF APPEAL, FIRST CIRCUIT

    STATE      OF   LOUISIANA                                                 NO.   2021    KW   1475

    VERSUS


ANDRE          CROON                                                          JANUARY      31,   2022




    In   Re:         Andre       Croon,   applying   for                                           19th
                                                           supervisory                writs,

                      Judicial      District  Court,   Parish of  East                Baton      Rouge,
                     No.     11- 17- 0184.



BEFORE:             MCDONALD,        LANIER,     AND   WOLFE,    JJ.


             WRIT    DENIED.      The record of the Clerk of Court of East Baton
Rouge           Parish      reflects      the    district       court   is    proceeding         toward
disposition                 of    relator' s "     Application          for    Writ     of       Habeas
Corpus,"
                    as a motion hearing is set for February 3,                      2022.


                                                       JM
                                                    WIL

                                                       EW




C        T     OF APPEAL,        FIRST   CIRCUIT



               X
             DEPUTY
                    Aj     LERK OF COURT
                    FOR THE      COURT